                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 ROGER CLEO MARTIN,

        Petitioner,
                                                                     Case No. 1:17-cv-921
 v.
                                                                     HON. JANET T. NEFF
 JOE HOLINGSHED, et al.,

       Respondents.
 ____________________________/


                                    OPINION AND ORDER

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation (R&R) recommending that the

petition be denied. The matter is presently before the Court on Petitioner’s objection to the Report

and Recommendation. In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the

Court has performed de novo consideration of the portion of the Report and Recommendation to

which objection has been made. The Court denies the objection and issues this Opinion and Order.

The Court will also issue a Judgment in this § 2254 proceeding. See Gillis v. United States, 729

F.3d 641, 643 (6th Cir. 2013) (requiring a separate judgment in habeas proceedings).

       Petitioner presents three grounds for habeas relief: (I) Radical Defect in Jurisdiction, (II)

Illegal Search and Seizure, and (III) Ineffective Assistance of Counsel. The Magistrate Judge

determined that the grounds are noncognizable and/or meritless. Petitioner’s objection concerns

only the Magistrate Judge’s analysis of his first ground presented. Specifically, Petitioner argues

that the Magistrate Judge erred in applying the standards of the Antiterrorism and Effective Death

Penalty Act of 1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA) to Ground I because “the AEDPA
only applies to legal valid cases” (Pet’r Obj., ECF No. 17 at PageID.700). According to Petitioner,

“the circuit court did not have jurisdiction at the time of arraignment” because there was “no

probable cause reserved for review in court that [he] was running a drug house” (id.). Petitioner

opines that his “entire case is illegal and void” and should be dismissed (id. at PageID.701).

          As set forth more fully by the Magistrate Judge in the Report and Recommendation, the

determination whether a state court is vested with jurisdiction under state law over a criminal case

is a function of the state courts, not the federal courts, and it is well-settled that a purported

violation of state law does not provide a basis for federal habeas relief (R&R, ECF No. 16 at

PageID.689-690). Petitioner’s objection serves merely to demonstrate his disagreement with—

and not any error in—the Magistrate Judge’s conclusion that this Court is bound by the state court’s

determination that jurisdiction over Petitioner was established. Petitioner’s objection is properly

denied.

          Having determined Petitioner’s objection is properly denied, the Court must further

determine pursuant to 28 U.S.C. § 2253(c) whether to grant a certificate of appealability as to the

issues raised. See RULES GOVERNING § 2254 CASES, Rule 11 (requiring the district court to “issue

or deny a certificate of appealability when it enters a final order”). The Court must review the

issues individually. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-

67 (6th Cir. 2001). “Where a district court has rejected the constitutional claims on the merits, the

showing required to satisfy § 2253(c) is straightforward: The petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong.” Slack, 529 U.S. at 484. Upon review, this Court finds that reasonable jurists would

not find the Court’s assessment of Petitioner’s § 2254 claims debatable or wrong. A certificate of

appealability will therefore be denied.



                                                 2
       Accordingly:

       IT IS HEREBY ORDERED that the Objection (ECF No. 17) is DENIED and the Report

and Recommendation of the Magistrate Judge (ECF No. 16) is APPROVED and ADOPTED as

the Opinion of the Court.

        IT IS FURTHER ORDERED that the petition for habeas corpus relief (ECF No. 1) is

DENIED for the reasons stated in the Report and Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) is DENIED as to each issue asserted.



Dated: April 10, 2019                                    /s/ Janet T. Neff
                                                       JANET T. NEFF
                                                       United States District Judge




                                                 3
                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ROGER CLEO MARTIN,

        Petitioner,
                                                                     Case No. 1:17-cv-921
 v.
                                                                     HON. JANET T. NEFF
 JOE HOLINGSHED, et al.,

       Respondents.
 ____________________________/

                                        JUDGMENT

       In accordance with the Opinion and Order entered this date:

       IT IS HEREBY ORDERED that Judgment is entered in favor of Respondents and against

Petitioner in this § 2254 proceeding.



Dated: April___, 2019
                                                          JANET T. NEFF
                                                          United States District Judge
